Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment to Specification
	Applicant’s amendments to paragraphs [0016], [0017], [0018], [0019], [0020], [0021], [0023], [0024], [0025], [0026], [0027], [0028], and [0029] of the Specification filed on 02/02/2022 is acknowledged.
Election/ Restrictions - Rejoinder
Claims 17-29 are directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 30-32, directed to a product of an allowable method, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
STATUS OF CLAIMS
 	Applicant’s amendment of claims 17, 20-21, 24-26 in “Claims - 10/26/2020” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 10/26/2020” is acknowledged. 
 	This office action considers Claims 17-32 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 17-32 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 17: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “partially etching the dielectric layer so as to retain a portion of the dielectric layer on either side of the first and the second control gate stacks and in the gap, and so as to expose first and second links at respective first and second ends of the nanostructure, each of the first and second links respectively linking to the first and the 
Regarding independent claim 30: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a dielectric layer arranged on either side of the first and the second control gate stacks and filling the gap so as to form first and second links at respective first and second ends of the nanostructure, the first and second links respectively linking to the first and the second quantum dots; and first and second carrier reservoirs disposed on either side of the dielectric layer, in contact with first and second ends of the nanostructure” – as recited in claim 30, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20180097095 A1 to Barraud) substantially discloses in Figures 1-4 and in paragraphs ([0079]-[0086]) the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20180097095 A1 to Barraud) is considered pertinent to applicant's disclosure. See form PTO-892. Barraud discloses in Figures 1-4 and in paragraphs ([0079]-[0086]): 
providing a stack including a substrate (10; Fig. 5B; [0079]), 
18; [0085]) made of semiconductor material superposed over the substrate (see [0086] for compositions), 
the nanostructure including first (12a; Fig. 3A) and second (12b) quantum dots and a link (between the two quantum dots 12a and 12b – that is 24 in Fig. 2A) linking the first and the second quantum dots, 
first (22a; Fig. 5(c); [0086]) and second (22b) control gate stacks being arranged on the first and the second quantum dots, the first and the second gate stacks being separated by a gap (gap between 22a and 22b), the first and the second quantum dots and the link exhibiting a same thickness (see Fig. 5B the link (bond) and the quantum dots having similar thickness before etching – see Fig. 5A);
partially thinning the link (Fig. 5D) while using the first and the second gate stacks as masks so as to obtain the link, a thickness of which is less than that of the first and the second quantum dots (Fig. 3A shows height of link (24) is less than 22a or 22b));
conformally forming a dielectric layer (24 – Fig. 5E) on either side of the first and the second gate stacks so as to fill the gap above the partially thinned link.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 17 and 30 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 17 and 30 are deemed patentable over the prior art.
Claims (18-29) and (31-32) are allowed as those inherit the allowable subject matter from claims 17 and 30 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898